DETAILED ACTION
The claims are referred to as presented in the Preliminary Amendment dated February 28, 2020. Claims 8-12 are pending. Claims 1-7 stand cancelled. Claims 8 and 12 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device” in claim 12, wherein “device” constitutes a nonce term or a non-structural term having no specific structural meaning for performing “detection”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0179446 to Zuniga et al. (“Zuniga”).

Regarding claim 8, Zuniga discloses:
A method for providing for aspects of videogame play, comprising: 
reading information from a plurality of physical objects on a detection device, the detection device including at least one radio frequency identification (RFID) reader, at least some of the physical objects including RFID tags; (the peripheral device described throughout Zuniga may be interpreted as the detection device. See also [0031]-[0033])
determining a set of structures identified by the information; (see at least [0022] and [0041])
determining a relative arrangement of structures of the set of structures; (see at least [0027], [0041], [0056])
placing the structures arranged in the relative arrangement in a predefined area of a virtual world of videogame play; and (see at least [0041])
determining actions of virtual characters in the virtual world. (see at least [0036] and [0022])

Regarding claim 9, Zuniga discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the relative arrangement of the structures is based on a relative arrangement of the structures on the detection device. (see at least [0022], [0027], [0041], [0056])

Regarding claim 10, Zuniga discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the relative arrangement of the structures is based on the set of structures identified by the information. (see at least [0022], [0027], [0041], [0056])


wherein the predefined area of the virtual world is a base area for a first game player, and at least one of the virtual characters is a virtual character controlled by the game player. (see at least [0041)

Regarding claim 12, Zuniga discloses:
A method for providing for aspects of videogame play, comprising: 
reading information sequentially over time from a first plurality of physical objects on a first detection device; (see at least FIGS. 8-9 and the corresponding descriptions thereof)
determining an action of a virtual character in a virtual world of videogame play based on the sequence of information read. (see at least FIGS. 8-9 and the corresponding descriptions thereof; see also [0036] and [0022])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715